Citation Nr: 0404228	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-22 760	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an incisional hernia, claimed as due 
to gall bladder surgery performed by VA. 

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss in the 
left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A November 2001 Board remand requested 
additional development and processing, as did a memorandum 
prepared by the Board in September 2002.  The requested 
development and processing was completed, and the case was 
remanded again by the Board in July 2003 to ensure compliance 
with the holding in Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Thereafter, the VA Regional Office in Cleveland, Ohio, 
completed a supplemental statement of the case addressing the 
issues on appeal.  The case is now ready for final appellate 
review. 

In June 2002, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c).  


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is 
against a conclusion that an incisional hernia was the 
proximate result of any fault by VA medical professionals, or 
that it was a proximate result of an event not reasonably 
foreseeable in the furnishing of medical care by VA.  

2.  Service connection for hearing loss in the left ear was 
denied by a May 1970 rating decision, and the veteran was so 
notified that same month; a timely appeal to that decision 
was not initiated by the veteran. 

3.  The evidence received since the May 1970 rating decision 
does not bear directly and substantially upon the issue of 
service connection for hearing loss in the left ear, nor is 
it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the issue. 


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an incisional hernia, claimed as due 
to gall bladder surgery performed by VA, is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).

2.  The May 1970 rating decision denying service connection 
for hearing loss in the left ear is final.  38 U.S.C.A. § 
4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970); 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

3.  Evidence submitted since the May 1970 rating decision 
wherein the RO denied service connection for hearing loss in 
the left ear is not new and material; thus, that claim may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether another remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  It is noted that the necessary evidence, to 
include the service medical records and VA inpatient and 
outpatient records, has been obtained by the Board, and there 
is no specific reference to any other pertinent records that 
need to be obtained.  This clinical evidence includes a 
medical opinion, as will be discussed below, tailored 
specifically to assist in the adjudication of the claim for 
compensation under 38 U.S.C.A. § 1151.  In addition, and as 
requested by the veteran, an employer, the Boeing 
Corporation, was contacted to obtain any medical records in 
their possession pertaining to the veteran, but no such 
records were discovered. 

By virtue of rating decisions dated in September 2000 and 
February 2001, Statements of the Case (SOCs) dated in 
February 2001 and December 2001, and a Supplemental Statement 
of the Case (SSOC) dated in August 2003, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claims.  He was advised that if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the ratings decisions, 
SOCs, and SSOC listed above.  It thus appears that all 
obtainable evidence identified by the veteran relative to his 
claims has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
supra (noting VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file 
providing notification which complies with the VCAA).  The 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice 
to the veteran in proceeding with a final decision in this 
case.  In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and SOC, of 
the types of evidence which would be necessary to 
substantiate his claims, and the RO has obtained clinical 
records pertinent to his claims.  This evidence was duly 
considered by the RO.  Therefore, the Board finds that no 
useful purpose would be served by remanding this case yet 
again for more evidentiary or procedural development as such 
a remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).  See also Kuzma v. Principi, 341 F.3d 1237 (Fed. 
Cir. 2003).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

II.  Claim Pursuant to 38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that, if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization, medical treatment, or surgical treatment, 
not the result of the veteran's own willful misconduct, and 
the injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2003).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1) (2) (2003).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization, medical treatment, or surgical treatment, 
and not merely be coincidental therewith.  In the absence of 
evidence satisfying this causation requirement, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability or death compensable.  38 C.F.R. § 
3.358(c)(1), (2) (2003).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  
38 C.F.R. § 3.358(c)(3) (2003).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (2003).

The aforementioned regulations, as cited and paraphrased 
above, remain in the current edition of the Code of Federal 
Regulations.  However, as explained below, they have been 
superseded, in one important respect, by congressional 
action.

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2003).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute.  On the other hand, those 
claims for benefits under section 1151 filed on or after 
October 1, 1997, are governed by the current version of the 
statute, and by the existing regulations, to the extent that 
they do not conflict with the statute.

In the instant case, the veteran's claim for benefits 
provided by 38 U.S.C.A. § 1151 was received at the RO in 
February 2000.  Therefore, under the statute and the opinion 
of the General Counsel cited above, the veteran's claim must 
be adjudicated under the current version of section 1151.  
That is, the standard is to preclude compensation in the 
absence of negligence or other fault on the part of VA, or an 
event not reasonably foreseeable.  Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 
U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran was admitted to a VA hospital 
from October 20, 1988, to November 7, 1988, for a 
cholecystectomy.  The reports from this hospitalization 
indicated that this procedure was accomplished without 
complication, and he was discharged on the second day 
following this operation.  He was instructed to return the 
following day for a wound check, which revealed a small site 
of serous drainage, which was said to necessitate close 
follow-up.  

In March 1989, the veteran was admitted to a VA medical 
facility with complaints of bulging at the superomedial 
margin of the area of the surgical incision for the 
cholecystectomy.  At that time, the veteran stated that the 
"general area" over the incision was painful, but that the 
bulging which occurred upon straining was painless.  He 
reported that the bulge appeared shortly after the 
cholecystectomy, but he denied any other problems or symptoms 
associated with this condition.  The examination at that time 
revealed an approximately two- to three-centimeter-in-
diameter defect in the abdominal wall on the superomedial 
margin of the cholecystectomy scar, which allowed the 
abdominal contents to protrude approximately one centimeter.  
The defect was noticeable on a Valsalva test, and reduced 
easily, and there were no signs of masses or any other 
abdominal pathology.  The veteran underwent surgical repair 
of the incisional hernia without, complication. 

In May 1989, the veteran was admitted to a VA medical 
facility with a diagnosis of recurrent incisional ventral 
hernia.  Again, the hernia was surgically repaired during 
this hospitalization.  The physical examination prior to the 
surgery indicated the area surrounding the cholecystectomy 
incision was well-healed, with an easily reducible hernia at 
the superior and inferior aspect of the incision.  
Postoperatively, it was noted than the veteran had 
experienced an exacerbation of his vagus spastic disease, and 
that he was wheezing and tachypenic.  A Theophylline drip 
resolved these symptoms.  Also noted was a transient rise in 
his creatinine level to 2.7, which was resolved with fluids.  
The veteran was discharged five days after the surgery, 
tolerating a normal diet with no nausea or vomiting.  

The claims file was referred in February 2003 to a VA 
physician, who reviewed it and then examined the veteran.  
The physical examination in pertinent part revealed an 
oblique deep keloid incisional scar from the previous 
cholecystectomy, measuring approximately nine and one-half 
inches, and what was described as a "history of subsequent 
two surgeries done through the same incision."  Also noted 
was an incisional hernia in the epigastric region.  No 
abdominal masses were palpable, and the bowel sounds were 
normal.  Some tenderness was noted in the epigastric region.  
The veteran denied any history of weight loss, and reported 
that his weight was stable.  Following the examination, the 
diagnosis was "[s]tatus post cholecystectomy in 1988 with 
history of two subsequent surgeries for repairs in March 1989 
and May 1989, reported as incisional hernia with current 
incisional hernia noted in the epigastric region."  

Following the examination, the VA physician reported as 
follows: 

This veteran[']s incisional hernia[,] 
although an additional disability, is not 
as a result of carelessness, negligence, 
lack of proper skill or any other 
misjudgment or similar instance of fault 
[by VA] in furnishing the medical and 
surgical treatment.  It is a sequel[a] 
resulting from major abdominal surgeries, 
as [the veteran's cholecystectomy], but 
not because of neglect or [im]proper 
care."  

Turning now to an analysis of the veteran's claim, the 
principal positive "evidence" in this case is represented 
by the assertions of the veteran, including sworn testimony 
presented at the June 2002 hearing, that his incisional 
hernia was the result of negligent or otherwise improper care 
by VA.  These assertions were, as set forth above, 
specifically refuted by the VA physician who rendered the 
opinion following review of the claims file and examination 
of the veteran in February 2003.  Given this more objective, 
professional "negative" opinion, which found that the 
incisional hernia was not the result of carelessness, 
negligence, lack of proper kill, or any other error in 
judgment or fault on the part of VA, the Board finds that the 
probative weight of the negative evidence exceeds that of the 
positive.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Moreover, there has been no allegation, and utterly 
no evidence, indicative of any incident in the veteran's VA 
care which was betond the range of reasonable foreseeability.

In summary, as the probative weight of the negative evidence 
exceeds that of the positive, the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for an incisional 
hernia must be denied.  38 U.S.C.A. § 1151 (West 2002); 
Gilbert, 1 Vet. App. at 49.

III.  New and Material Evidence Claim

The veteran filed a claim for service connection for 
bilateral hearing loss in September 1969.  A VA audiometric 
examination conducted in April 1970 revealed normal hearing 
acuity in the left ear and a pure tone threshold of 50 
decibels at 4,000 hertz.  Thereafter, a May 1970 rating 
decision granted service connection for partial deafness in 
the right ear, "perceptive type limited to tonal drop at 
4,000 cycles."  Service connection was not granted for 
hearing loss in the left ear by this decision, and the 
veteran was notified of the decision later in May 1970.  As 
the veteran did not initiate an appeal as to that rating 
decision within one year of receiving notification, the Board 
finds that, under law, the May 1970 rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2003).  The current law as to finality is essentially the 
same as the law in effect at that time.  38 U.S.C.A. § 
4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the 
VCAA in August 2001, but it was explicitly made applicable 
only to applications to reopen finally disallowed claims 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.156(a) (2003)).  As the veteran's application to reopen was 
received prior to this date, in October 2000, the preexisting 
version of 38 C.F.R. § 3.156 applies.  All citations in this 
decision refer to the "old" version of 38 C.F.R. § 3.156.

Reviewing the evidence added to the claims file since the May 
1970 rating decision in an attempt to reopen the claim for 
service connection for hearing loss in the left ear, we note 
that this evidence includes written contentions and sworn 
testimony by the veteran asserting that he currently has 
hearing loss in the left ear that has been bothering him 
since "right after" he was separated from service.  Also of 
record are reports from an April 2000 VA audiometric 
examination which revealed a "moderately severe to severe" 
sensorineural hearing loss in the left ear.  

Having reviewed the complete record, the Board finds that new 
and material evidence has not been submitted to reopen the 
veteran's claim for service connection for hearing loss in 
the left ear.  First, the written contentions and testimony 
provided by the veteran to the effect that he has hearing 
loss in the left ear as a result of service merely restate 
assertions considered by the RO when it issued its May 1970 
rating decision, and hence do not constitute either new or 
material evidence.  Moreover, the veteran is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge", aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, supra.

The VA April 2000 VA audiometric reports constitute new 
evidence, but the evidence is not material because it does 
not bear directly and substantially on the issue at hand.  In 
this regard, the evidence does not show whether the hearing 
loss shown at time was etiologically related to service, and 
there is otherwise no competent medical opinion linking 
hearing loss in the left ear to service.  Accordingly, the 
Board finds that the evidence received subsequent to the 
May 1970 rating decision is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for hearing loss in the left ear.  38 U.S.C.A. §§ 5108 and 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of this 
claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 
31 (1991). 




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an incisional hernia, claimed as due 
to gall bladder surgery performed by VA, is denied. 

New and material evidence not having been submitted, the 
claim for entitlement to service connection for hearing loss 
in the left ear is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



